ORDER

PER CURIAM.
Timothy Hoosier, (Movant) appeals from the motion court’s denial of his motion for post-conviction relief filed pursuant to Rule 24.035.1 Movant contends the plea court failed to advise him that first degree robbery is a “dangerous felony,” for which the mandatory minimum prison sentence is eighty-five percent of any sentence imposed. Appellant contends he would not have entered an Alford plea had he known of this mandatory minimum prison sentence.
We have reviewed the briefs of the parties and the record on appeal and conclude the judgment of the motion court was not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 84.16(b) Mo.R.Civ.P.(2012).

. All rule references are to the Mo.R.Crim.P. (2012) unless otherwise indicated.